DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of performing pre-processing on the original 15signal data; extracting temporal features of the pre-processed signal; obtaining a data matrix by using a T2 feature map of a principal component analysis PCA based on the temporal features; obtaining a median and a variation of an eigenvector in the data matrix in a time period, a first-order difference of the median, and a first-order difference of the variation; and inputting the matrix eigenvector obtained to the multi-kernel weighted least squares support vector machine to obtain a value of the remaining life.  The identified abstract idea falls within the grouping of mathematical concepts, as the filed specification discloses various algorithmic math operations used to pre-process signals, obtaining a data matrix and finding and inputting the matrix eigenvectors into a machine (merely performing abstract idea) to obtain a value through a multi kernel weight lease squares calculation.  See para. [0028-0034]. This judicial exception is not integrated into a practical application because the implied computer elements performing the identified abstract ideas merely act as tools for performing the identified abstract ideas without providing significantly more or implementing the abstract idea into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a tool, i.e. a milling tool, of a computer numerical control machine merely links the abstract idea to a technology without providing significantly more or implements the results of the abstract idea to a practical application.  Further, the recited collecting a PLC controller signal and an external sensor signal, and monitoring an operation condition and sensor data in a processing process to online monitor wear of the tool and predict the remaining life of the tool, wherein the sensor data comprises vibration signals in three directions of x-axis, y-axis and z-axis and a current signal; and the step of receiving original signal data read as the insignificant extra-activity of mere data gathering used to feed data to the abstract idea without providing significantly more or implementing the abstract idea into a practical application.

	Claim 2 further defines the identified abstract idea through reciting a mathematic wavelet analysis algorithm using data collected by a sensor performing the identified insignificant extra solution activity without providing significantly more or implementing the abstract idea into a practical application.

	Claims 3-5 further define the identified abstract idea by further reciting mathematic operations performed on the collected signal without providing significantly more or implementing the abstract idea into a practical application.

	The claims are not patent eligible.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaushal et al. (2009/0240366) which discloses tool detection using received signals compared to reference data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853